Citation Nr: 1439770	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-46 942A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, to include as a due to exposure to ionizing radiation, asbestos, Agent Orange, or carbon tetrachloride and/or other chemicals.

2.  Entitlement to service connection for Cushing's syndrome, status post pituitary tumor removal, to include as due to exposure to ionizing radiation, asbestos, Agent Orange, or carbon tetrachloride and/or other chemicals.

3.  Entitlement to service connection for coronary artery disease, to include as due to exposure to ionizing radiation, asbestos, Agent Orange, or carbon tetrachloride and/or other chemicals.

4.  Entitlement to service connection for hypertension, to include as due to exposure to ionizing radiation, asbestos, Agent Orange, or carbon tetrachloride and/or other chemicals.

5.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to ionizing radiation, asbestos, Agent Orange, or carbon tetrachloride and/or other chemicals.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to June 1965. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating  decision in which the RO in Jackson, Mississippi, inter alia, denied service connection for residuals of prostate cancer and Cushing's syndrome, status post pituitary tumor removal.  The Veteran filed a notice of disagreement (NOD) in August 2008.  The RO issued a statement of the case (SOC) in November 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in December 2009.  

[An October 2011 rating decision, apparently erroneously based on a determination that a timely appeal had not been filed with respect to these issues, "reopened" and denied the claim for service connection for Cushing's syndrome and found that new and material evidence had not been received to "reopen" the claim for service connection for residuals of prostate cancer.  In point of fact, the claims for service connection for these disabilities-as set forth above-are before the Board based on the perfection of an appeal following the July 2008 rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2013)]. 

This appeal to the Board also arose from a December 2012 rating decision in which the RO in Houston, Texas, inter alia denied claims for service connection for coronary artery disease, hypertension, and diabetes mellitus.  The Veteran filed an NOD in April 2013 (with clarification of which issues this NOD encompassed received via a March 2014 telephone conversation with the Veteran).  An SOC addressing the issues of service connection for coronary artery disease, hypertension, and diabetes mellitus was completed in March 2014.  The Veteran filed a substantive appeal (via a VA Form 9) addressing these issues in April 2014.  

In April 2014, the Veteran testified during a hearing before the undersigned  Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The Virtual VA file contains the transcript from the April 2014 hearing and an August 2014 brief submitted by the Veteran's representative, copies of which have been associated with the paper claims file, as well as VA treatment reports dated through October 2012 that are documented to have been reviewed in the March 2014 SOC.  The electronic files otherwise contain information that is duplicative of that located in the paper claims file or not directly relevant to the claims on appeal.  

For reasons expressed below, the matters on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted. 

At the outset, the Board notes that in March 2008, the Jackson RO made a Formal Finding on the Unavailability of Service Records, in which it was determined that the Veteran's service medical records were unavailable for review.  In cases such as this in which service treatment records are incomplete or unavailable, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out; however, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

A December 2004 award letter from the Social Security Administration (SSA) reflects that the Veteran was found to be entitled to monthly disability benefits from the SSA.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the AOJ should obtain from the SSA and associate with the claims file copies of all medical records underlying the SSA disability determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2014) with respect to requesting records from Federal facilities.

From review of the record, not in dispute is the fact that the post-service medical record is positive for prostate cancer and Cushing's syndrome, status post pituitary tumor removal, as well as coronary artery disease, hypertension, and diabetes mellitus.  What is in dispute is whether the Veteran was exposed to ionizing radiation, asbestos, Agent Orange, or carbon tetrachloride or other chemicals during service, and whether any of the disabilities for which service connection is claimed is related to any such in-service exposure, or is otherwise related to service.  

One assertion made by and on behalf of the Veteran is that he was exposed to radiation coincident with his service in proximity to nuclear missiles at the Mountain Home Air Force Base (MHAFB) in Idaho.  The Veteran's service personnel reports corroborate such service, as they document a period of service with a strategic missile squadron at the MHAFB that began in December 1961.  However, a DD Form 1141 (Record of Exposure to Ionizing Radiation) inclusive of service at the MHAFB for the period from February 1, 1964, to April 12, 1964, associated with the Veteran's service personnel records reflect no radiation exposure.  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods. See Hilkert v. West, 11 Vet. App. 284, 289 (1998). 

First, if a Veteran exposed to radiation during active duty later develops one of the diseases listed at 38 C.F.R. § 3.309(d)(2), which encompass a variety of different forms of cancer, a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (.  Second, service connection may be established if a radiation-exposed Veteran develops a "radiogenic disease."  See 38 C.F.R. § 3.311.  Prostate cancer and "[a]ny other cancer[s]" are included in the list of radiogenic diseases.  38 C.F.R. § 3.311(b)(2) (xxiii),(xxiv).  Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

As the record reflects that prostate cancer and the disability involving the pituitary tumor at issue were first manifested five years after service, the procedural development regulations for claims codified at 38 C.F.R. § 3.311 based on exposure to ionizing radiation are applicable.  38 C.F.R. § 3.311(b)(4)(iv).  Pursuant to development undertaken by the Jackson RO in this regard, the headquarters of the United States Air Force (USAF) completed a memorandum in April 2008 indicating that a query with the occupational radiation exposure monitoring records in the USAF Master Radiation Exposure Registry (MRER) found no internal or external radiation exposure data for the Veteran.  This memorandum also indicated that an inquiry had been made with the Air Force Safety Center requesting any information that they might have regarding the Veteran's radiation exposure, and that any findings would be forwarded once they were received.  The record does not reflect any results from this inquiry.  

The record reflects medical evidence supporting the Veteran's appeal in the form of a September 2008 statement from a physician, who is also a Professor Emeritus of Oncology and of Pathology and Laboratory Medicine, that indicated that based on  review of the materials supplied by the Veteran, his exposure to carbon tetrachloride and ionizing radiation "together constitute a reasonable argument" that his cancers "may well be due to the exposure to these agents."  He observed that it would be "reasonable to argue that the ionizing radiation, which is a known human carcinogen, together with [carbon tetrachloride] at apparently fairly high levels, could incite the production of cancer in an individual."  

Also supporting the Veteran's appeal is a statement from another private physician dated in June 2008, based on a review of his records, to include his service personnel records documenting the nature of his service at MHAFB, service dental records [reflective of x-rays], and VA medical records, indicating that given the Veteran's multiple medical problems [listed by this physician as multiple infections, hypertension, coronary artery disease, prostate cancer, Cushing's disease and diabetes], "it seems worthy of further investigation to determine if there is a relationship" between the Veteran's medical problems and in-service exposure to radiation and chemical toxins.  

The record includes a December 2007 statement from a retired USAF colonel and Executive Director of Air Force Missileers recounting a missile accident shortly after the Cuban Missile crisis, "dead cattle," and an earthquake that caused the water system to activate in one of the missile silos.  In a January 2008 statement  from the Veteran, and in testimony on behalf of the Veteran at the hearing before the undersigned, it was asserted that the missile accident referenced in the December 2007 statement was at "Missile Site A" of the strategic missile squadron to which the Veteran was assigned at MHAFB.  With regard to the dead cattle, the Veteran asserted in his January 2008 statement that such was the result of cattle drinking waste water from the missile silos that was contaminated with chemicals, and that the Air Force was the target of litigation based on these deaths but that he and his fellow service members were told not to discuss the matter with anyone.     

Given the clear indication above that the Veteran served in proximity to nuclear missiles, the medical evidence supporting his claims, the December 2007 statement from the retired USAF colonel, and the written argument and sworn testimony submitted by and on behalf of the Veteran, the Board believes that further efforts to document the nature of the Veteran's exposure to ionizing radiating during service are necessary.  In this regard, the AOJ should obtain any histories pertaining to the MHAFB in Idaho coincident with the Veteran's service at this facility from 1961 to 1965, to include any corroboration of any of the incidents referenced in the December 2007 statement from the retired USAF colonel and by the Veteran .  After these efforts are completed, a dose estimate should be obtained per 38 C.F.R. § 3.311.  If any exposure to radiation is confirmed, then the claim should be referred to the Undersecretary for Benefits for further consideration.

Given the contentions with respect to exposure to carbon tetrachloride-with corroboration of such exposure provided in a March 2008 statement by an individual who stated he served with the Veteran, and the medical opinions discussing the possibility of an etiological link between the disabilities at issue and exposure to carbon tetrachloride and other toxins during service-the Board finds that the VA Chief Public Health and Environmental Hazards Officer, or any other appropriate VA official, should review the claims file, particularly his service personnel records, and render an opinion as to whether the Veteran was exposed to carbon tetrachloride and/or or other toxic chemicals, during service.  

In light of the contentions with regard to exposure to Agent Orange, and the fact that there is a rebuttable presumption of service connection for coronary artery disease and diabetes for Veteran's exposed to Agent Orange during service, the undersigned concludes that the VA Chief Public Health and Environmental Hazards Officer, or any other appropriate VA official, should also render an opinion as to whether it is at least as likely as not that the Veteran was exposed to Agent Orange during service.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Given the assertions with regard to in service asbestos exposure, the AOJ should also complete the development with respect to such claims set forth in the Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 8-8, Asbestos-Related Diseases (May 11, 1988); VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4) (2013).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court)  noted that the third prong of 38 C.F.R. § 3.159(c)(4) requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, there is no dispute as to post-service disability associated with the conditions at issue, and there are private medical opinions providing some tentative support linking the disabilities at issue to exposure to ionizing radiation and chemicals during service.  However, these opinions do not provide a sufficient basis to decide the claims, both because of their tentative nature and their lack of sufficient supporting rationale.   Notably, there were requests for such examinations by the Veteran in his December 2009 substantive appeal and the Veteran's representative in his August 2014 brief.

under these circumstances, the Board finds that the medical evidence currently of record is inadequate to resolve the claims on appeal, and that additional medical examinations and opinions-based on full consideration of the Veteran's documented medical history and assertions and the results of the development request below with respect to the claimed in-service exposures, and supported by clearly stated rationale-are needed to resolve the claims.  Id.; see also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Hence, the AOJ should arrange for the Veteran to undergo VA examinations, by appropriate physicians, at a VA medical facility, to obtain information as to the nature and etiology of the disabilities at issue.  The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent VA records.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding, pertinent, private medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2008 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matters on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, since October 2012.  Follow the procedures set forth in 
38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Request from SSA copies of all medical records underlying its determination that the Veteran was eligible for disability benefits provided by that agency.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the matter remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  Conduct appropriate development to determine the Veteran's claimed exposure to radiation in accordance with 38 C.F.R. § 3.311, to include obtaining any historical information from the MHAFB in Idaho dated in 1961 to 1965 that might corroborate the presentations and assertions of record with regard to a missile accident, earthquake, and water contamination with resultant deaths to cows.  Any appropriate service department/federal facility, to include the Defense Threat Reduction Agency (DTRA), should be contacted in an attempt to determine if the Veteran was exposed to ironizing radiation during service.  The results from the inquiry of the Air Force Safety Center by the USAF headquarters referenced in its April 2008 memorandum, to include any negative response, should be obtained.   

Provide citations and copies of all evidence used to make a determination as to whether radiation exposure occurred.  Thereafter, obtain a dose estimate as set forth in 38 C.F.R. § 3.311.  If radiation exposure is verified, conduct the further development required by 38 C.F.R. § 3.311, to include a referral to the Undersecretary for Benefits for further consideration. 

6.  Arrange for the VA Chief Public Health and Environmental Hazards Officer, or any other appropriate VA official, to review the claims file and provide opinion addressing whether, based on the nature and location of the of the Veteran's service as described in his service personnel records, it is at least as likely as not (a 50 percent or greater probability that the Veteran was exposed to carbon tetrachloride, Agent Orange, and/or other toxic chemicals during service.  

7.  Undertake appropriate action to develop evidence of the Veteran's claimed asbestos exposure before, during, and after service-consistent with VBA Manual guidelines and Dyment v. West, 13 Vet. App. 141 (1999).  Such should specifically include seeking information as to whether the Veteran's service-related job duties, assignments, or living situation involved being in the vicinity of or working with or near asbestos.

8.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examinations, by appropriate physicians, pertinent to his claims for service connection for prostate cancer, Cushing's disease, coronary artery disease, hypertension, and diabetes.  

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, should be made available to each physician designated to examine the Veteran, and the examination reports should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to each  examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Each examiner  should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability at issue had its onset in or is otherwise medically related to service, to include one or more exposure(s) therein. 

All examination findings, along with complete rationale for the conclusions reached, must be provided.

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

10.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to record since the last adjudication of each claim) and legal authority. 

11.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



						(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

